DETAILED ACTION
This Office Action is in response to the amendment filed 12/16/2021 and interview held 1/13/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz, Reg. No. 33,902 on 1/13/2022.
The claims have been amended as follows: 

1. (Currently Amended) An arithmetic circuitry, comprising: 
a first processing circuitry which calculates [[a]] partial products of a first input term and a second input term based on Booth recoding in which a sign of a product of the first input term and the second input term is controlled when Booth recoding values become ±0, by dividing the second input term into blocks of a predetermined number of digits, the predetermined number being a radix for Booth recoding, to make a least significant bit of each of the blocks overlap with a most significant bit of an adjacent and lower-order block; 
a second processing circuitry which simplifies the partial products; 
an adder circuitry which outputs a sum of an output of the second processing circuitry and a third term which is an addition term; and 

wherein the first processing circuitry comprises: 
a first recoding circuitry corresponding to a block including the most significant bit of the second input term; and 
a second recoding circuitry corresponding to another block which does not include the most significant bit of the second input term, 
wherein the first and the second recoding circuitry have different configurations.

2. (Currently Amended) The arithmetic circuitry according to claim 1, wherein the saturation logic circuitry extracts [[a]] the sign of the product from a bit set of a sum output from the second processing circuitry, the output from the second processing circuitry including sum bits and carry bits and not including a sign bit.

4. (Currently Amended) The arithmetic circuitry according to claim 1, wherein the first recoding circuitry includes a circuitry that inverts [[a]] the sign of the product when the Booth recoding values become +0.

7. (Currently Amended) The arithmetic circuitry according to claim 2, wherein the first recoding circuitry includes a circuitry that inverts [[a]] the sign of the product when the Booth recoding values become +0.

9. (Currently Amended) An arithmetic circuitry, comprising:
a first processing circuitry which calculates [[a]] partial products of a first input term and a second input term based on Booth recoding in which a sign of a product of the first input term and the second input term is controlled when Booth recoding values become ±0, by dividing the second input term into blocks of a predetermined number of digits, the predetermined number being a radix for Booth recoding, to make a least significant bit of each of the blocks overlap with a most significant bit of an adjacent and lower-order block; 
products and outputs a simplified result;
a plurality of flip flops store the simplified result;
an adder circuitry which is connected to each of the flip flops, and which outputs a sum of an output of the second processing circuitry and a third term which is an addition number; and
a saturation logic circuitry which is connected to the adder circuitry, and which executes saturation operation based on the output of the second processing circuitry and an output of the adder circuitry.

10. (Currently Amended) The arithmetic circuitry according to claim 9, wherein the saturation logic circuitry extracts [[a]] the sign of the product from a bit set of a sum output by the second processing circuitry.

11. (Currently Amended) An arithmetic circuitry, comprising:
a first processing circuitry which calculates [[a]] partial products of a first input term and a second input term based on Booth recoding in which a sign bit of a product of the first input term and the second input term is controlled when Booth recoding values become ±0, by dividing the second input term into blocks of a predetermined number of digits, the predetermined number being a radix for Booth recoding, to make a least significant bit of each of the blocks overlap with a most significant bit of an adjacent and lower-order block;
a second processing circuitry which is connected to the first processing circuitry, and which simplifies the partial products and outputs a simplified result;
a plurality of flip flops comprising bits corresponding to sum bits without a most significant bit thereof, carry bits, and [[a]] the sign bit, the plurality of flip flops being connected to the second processing circuitry, and storing the simplified result without the most significant bit of the sum bits and with the sign bit;
an adder circuitry which is connected to each of the flip flops, and which outputs the sum of the simplified result and an addition number; and
.



Allowable Subject Matter
Claims 1-2, 4-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Giacalone et al. (US 6,571,268), Hurd et al. (US 2010/0306301), and Takeuchi (US 2006/0184604).
Giacalone discloses a multiplier-accumulator circuit comprising Booth recode logic for generating partial products, coupled to a Wallace tree adder for summing the partial products, coupled to saturation circuitry for saturating the result value.  Hurd similarly discloses a multiplier-accumulator circuit comprising a Booth encoder for generating partial products, coupled to a carry-save adder array for summing the partial products, wherein a multiplexer selects between the arithmetic result and a saturation value as the output.  Hurd further discloses a bias generator circuit which determines the sign of the product based on the sign bits of the multiplicand and multiplier operands, wherein the output saturation selection is performed according to this determination.  Finally, Takeuchi discloses a multiplier circuit comprising a Booth multiplier for generating partial products, coupled to a carry-save adder and a carry-propagate adder for summing the partial products, and which includes an overflow detection unit at the input.  
However, none of the closest found prior art teach controlling a sign bit of the product of a first input term and a second input term when Booth recoding values become ±0, and saturation logic which performs saturation processing based on the output of second processing circuitry which simplifies the partial products (into a product) and adder circuitry which sums the product with an addition term, as recited in each independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182